CaseCase
     1:17-cr-00475-WFK-SMG
          2:18-cr-00179-WJM Document
                             Document49
                                      71-4Filed
                                             Filed
                                                12/21/18
                                                   10/18/19Page
                                                             Page
                                                                1 of1 7ofPageID:
                                                                          7 PageID
                                                                                 548
                                                                                   #: 462




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA                     Hon. William J. Martini

                v.                               Crim. No. 18-179 (WJM)

    JERMAINE GRANT and
    LINCOLN WARRINGTON                           SCHEDULING ORDER

                This matter having come before the Court on the joint

    application of Craig Carpenito, United States Attorney for the

    District of New Jersey (by Rachael Honig and Margaret Mahoney,

    Assistant United States Attorneys); and defendant Jermaine Grant

     (by Gerald Lefcourt, Esq.), and defendant Lincoln Warrington (by

    Richard Levitt, Esq.)      for an order setting a schedule for

    discovery and pretrial motions; and the Court having determined

    that this matter should be scheduled for trial; and for good and

    sufficient cause shown,

                     It is on this 21st day of December, 2018,

                HEREBY ORDERED that the United States will provide the

    defendants with a preliminary, non-binding list of trial

    witnesses 90 days before the trial date in this matter, which

    list may be revised or supplemented in good faith at any time

    thereafter without leave of the Court, but subject to timely

    objection, as trial preparations continue;



                                            1




                                      Exhibit D, p.1
CaseCase
     1:17-cr-00475-WFK-SMG
          2:18-cr-00179-WJM Document
                             Document49
                                      71-4Filed
                                             Filed
                                                12/21/18
                                                   10/18/19Page
                                                             Page
                                                                2 of2 7ofPageID:
                                                                          7 PageID
                                                                                 549
                                                                                   #: 463




                IT IS FURTHER ORDERED that the United States will

    provide the defendants with a preliminary, non-binding list of

    trial exhibits and copies of the marked exhibits           ~   days before

    the trial date in this matter, which list and exhibits may be

    revised or supplemented in good faith at any time thereafter

    without leave of the Court, but subject to timely objection, as

    trial preparations continue;

                a) The authenticity and chain of custody of the

    Government's final marked exhibits shall be deemed to have been

    accepted unless an objection is asserted in accordance with

    paragraph (c), below.

                b) If the Government discloses the scientific analysis

    of an exhibit that it proposes to introduce at trial and that

    analysis has been determined by an expert in the field of

    science involved, the scientific analysis of the exhibit shall

    be deemed to have been accepted unless an objection is asserted

    in the form set forth in paragraph (c), below.

                c) If the defendant wishes to contest the

    authenticity, chain of custody, or scientific analysis of an

    exhibit, counsel for the defendant shall file,           no later than 30

    days before trial, a notice that the authenticity, chain of

    custody, and/or scientific analysis of the exhibit will be


                                           2




                                      Exhibit D, p.2
CaseCase
     1:17-cr-00475-WFK-SMG
          2:18-cr-00179-WJM Document
                             Document49
                                      71-4Filed
                                             Filed
                                                12/21/18
                                                   10/18/19Page
                                                             Page
                                                                3 of3 7ofPageID:
                                                                          7 PageID
                                                                                 550
                                                                                   #: 464




    contested at trial together with a statement delineating why the

    authenticity, chain of custody, and/or scientific analysis of

    the exhibit is being challenged and a certification that the

    challenge is being made in good faith (except that the

    authenticity, chain of custody, or scientific analysis of any

    exhibit marked and disclosed by the Government later than 90

    days before trial may be challenged by the defendant at any

    time).

                IT IS FURTHER ORDERED that the United States will

    provide the defendants with a final list of trial witnesses 30

    days before the trial date in this matter, which list may be

    revised or supplemented in good faith at any time thereafter

    without leave of the Court, but subject to timely objection, as

    trial preparations continue;

                IT IS FURTHER ORDERED that the defendants will provide

    a list of trial witnesses one week before the trial date in this

    matter, which list may be revised or supplemented in good faith

    at any time thereafter without leave of the Court, but subject

    to timely objection, as trial preparations continue;

                IT IS FURTHER ORDERED that the United States will

    provide the defendants with a final list of trial exhibits and

    copies of any marked exhibits not previously provided l.Q. days


                                           3




                                      Exhibit D, p.3
CaseCase
     1:17-cr-00475-WFK-SMG
          2:18-cr-00179-WJM Document
                             Document49
                                      71-4Filed
                                             Filed
                                                12/21/18
                                                   10/18/19Page
                                                             Page
                                                                4 of4 7ofPageID:
                                                                          7 PageID
                                                                                 551
                                                                                   #: 465




    before the trial date in this matter, which list and exhibits

    may be revised or supplemented in good faith at any time

    thereafter without leave of the Court, but subject to timely

    objection, as trial preparations continue;

                IT IS FURTHER ORDERED that the defendants will provide

    the United States with a final list of trial exhibits that

    either defendant intends to use in his case-in-chief at trial

    and copies of the marked exhibits two weeks before the trial

    date in this matter, which list and exhibits may be revised or

    supplemented in good faith at any time thereafter without leave

    of the Court, but subject to timely objection, as trial

    preparations continue;

                a) The authenticity and chain of custody of the

    Defendants' final marked exhibits shall be deemed to have been

    accepted unless an objection is asserted in accordance with

    paragraph (c), below.

                b) If the defendants discloses the scientific analysis

    of an exhibit that it proposes to introduce at trial and that

    analysis has been determined by an expert in the field of

    science involved, the scientific analysis of the exhibit shall

    be deemed to have been accepted unless an objection is asserted

    in the form set forth in paragraph l(c).


                                           4




                                      Exhibit D, p.4
CaseCase
     1:17-cr-00475-WFK-SMG
          2:18-cr-00179-WJM Document
                             Document49
                                      71-4Filed
                                             Filed
                                                12/21/18
                                                   10/18/19Page
                                                             Page
                                                                5 of5 7ofPageID:
                                                                          7 PageID
                                                                                 552
                                                                                   #: 466




                c) If the Government wishes to contest the

    authenticity, chain of custody, or scientific analysis of an

    exhibit, counsel for the Government shall file, no later than

    three days before trial, a notice that the authenticity, chain

    of custody, and/or scientific analysis of the exhibit will be

    contested at trial together with a statement delineating why the

    authenticity, chain of custody, and/or scientific analysis of

    the exhibit is being challenged and a certification that the

    challenge is being made in good faith (except that the

    authenticity, chain of custody, or scientific analysis of any

    exhibit marked and disclosed by a defendant later than two weeks

    before trial may be challenged by the Government at any time).

                IT IS FURTHER ORDERED that the United States will

    disclose any material required to be disclosed pursuant to 18

    U.S.C. § 3500 no later than 75 days before trial, except that if

    a witness is first identified as a trial witness by the United

    States after this date, the United States will disclose any such

    material relating to that witness promptly upon identifying that

    person as a trial witness;

                IT IS FURTHER ORDERED that the Defendant shall produce

    all "reverse Jencks" that is required to be disclosed under

    Federal Rule of Criminal Procedure 26.2 two weeks before trial,


                                           5




                                      Exhibit D, p.5
CaseCase
     1:17-cr-00475-WFK-SMG
          2:18-cr-00179-WJM Document
                             Document49
                                      71-4Filed
                                             Filed
                                                12/21/18
                                                   10/18/19Page
                                                             Page
                                                                6 of6 7ofPageID:
                                                                          7 PageID
                                                                                 553
                                                                                   #: 467




    except that if a witness is first identified as a trial witness

    by the defense after this date, the defense will disclose any

    such material relating to that witness promptly upon identifying

    that person as a trial witness.

    IT IS FURTHER ORDERED that:

       1. Defendants shall file pretrial motions on or before

           November 30, 2018;

       2. The parties shall file any voir dire requests on or before

           November 30, 2018, which may be supplemented, the issue of

           a juror questionnaire will be taken up thereafter;

       3. Government shall file proposed jury instructions regarding

           the substantive tax law that applies in this case on or

           before December 13, 2018;

       4. Government shall provide Defendants with its expert summary

           notice on or before December 21, 2018;

       5. The Defendants shall file its response to the Government's

           proposed jury instructions regarding the substantive tax

           law that applies in this case on or before January 11, 2019;

       6. Government shall file its response to Defendant's pretrial

           motions on or before January 16, 2019;

       7. The Defendants shall file any replies on or before January

           25, 2019;


                                            6




                                      Exhibit D, p.6
CaseCase
     1:17-cr-00475-WFK-SMG
          2:18-cr-00179-WJM Document
                             Document49
                                      71-4Filed
                                             Filed
                                                12/21/18
                                                   10/18/19Page
                                                             Page
                                                                7 of7 7ofPageID:
                                                                          7 PageID
                                                                                 554
                                                                                   #: 468




       8. The Defendants shall provide the Government with its expert

             summary notice on or before March 29, 2019;

       9. Oral argument on such motions shall be scheduled at a later

             date;

       10.       Trial and Jury Selection shall commence on April 11,

             2019 at 10 a.m.




                                           7




                                      Exhibit D, p.7
